Gunter, Justice.
This is an interlocutory appeal in a domestic relations case. The judgment appealed from awarded temporary custody of a child to the father and denied temporary child support, temporary alimony for the wife, and attorney fees for the wife-plaintiff.
We have reviewed the record and the transcript, and we cannot conclude that the conclusions reached by the trial judge are erroneous. There was adequate evidence to support the decisions that he made after the interlocutory hearing in this case.

Judgment affirmed.


All the Justices concur.